

117 S2884 IS: Coffee Plant Health Initiative Amendments Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2884IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Ms. Hirono (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to provide research and extension grants to combat plant pests and noxious weeds that impact coffee plants, and for other purposes.1.Short titleThis Act may be cited as the Coffee Plant Health Initiative Amendments Act.2.Coffee plant health initiative(a)In generalSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by striking paragraph (9) and inserting the following:(9)Coffee plant health initiative(A)In generalResearch and extension grants may be made under this section for the purposes of—(i)developing and disseminating science-based tools and treatments to combat plant pests and noxious weeds that impact coffee plants;(ii)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, plant pests or noxious weeds that impact coffee plants;(iii)surveying and collecting data on coffee plant production and health;(iv)investigating coffee plant biology, immunology, ecology, genomics, and bioinformatics; and(v)conducting research on—(I)factors that may contribute to or be associated with coffee plant immune systems;(II)other serious threats to coffee plants, including the sublethal effects of insecticides, herbicides, and fungicides on insects and plants beneficial to coffee plant growth; and(III)the development of mitigating and preventative measures to improve habitat conservation and best management practices in coffee-growing regions.(B)Definition of noxious weed; plant pestIn this paragraph, the terms noxious weed and plant pest have the meanings given those terms in section 403 of the Plant Protection Act (7 U.S.C. 7702)..(b)Authorization of appropriationsSection 1672(h) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(h)) is amended by striking 2023 and inserting 2033.